J-S45036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LARON DARNELL WILSON, JR.                  :
                                               :
                       Appellant               :      No. 44 MDA 2018


           Appeal from the Judgment of Sentence December 11, 2017
               in the Court of Common Pleas of Dauphin County
              Criminal Division at No.: CP-22-CR-0005738-2016


BEFORE:      PANELLA, J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 03, 2018

        Appellant, Laron Darnell Wilson, Jr., appeals from the judgment of

sentence imposed on December 11, 2017, following his jury trial conviction of

indecent assault, unlawful contact with a minor, and corruption of minors.1

Specifically, he challenges the sufficiency and weight of the evidence to

support his conviction. We affirm.

        We take the factual and procedural history in this matter from our

review of the certified record and the trial court’s April 5, 2018 opinion.

               The following testimony was presented at [the three-day
        jury trial that commenced September 11, 2017]. E.V. testified
        that she was thirteen [] years old during the summer of 2014, and
        living in Hummelstown, PA. . . . On the last day of school, E.V.
        was with her friend Emma at Shaffner Park in Hummelstown.
        [Appellant] was there with a couple of people. That evening, E.V.
        received a Facebook friend request from him. . . . E.V. and
____________________________________________


1   18 Pa.C.S.A. §§ 3126(a)(8), 6318(a)(1), and 6301(a)(1)(ii), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S45036-18


     [Appellant], who she only knew by the name of “Weedy” at that
     point, began chatting on Facebook. She told him she was
     [thirteen] and he told her he was [seventeen]. They made a plan
     to meet up at Borough Park, which was in Hummelstown. . . .
     [E.V.] met [Appellant] somewhere between 9:00 p.m. and 10:00
     p.m., on a stage that is set up at the park for bands to perform. .
     . . They eventually walked over to a pavilion, and started kissing
     and “making out.” . . . They stayed in the park for approximately
     thirty to forty minutes.

           [Appellant] messaged E.V. a couple days later via Facebook.
     They decided to “hang out” again, and E.V. asked if her friend
     Emma could come along. [Appellant] was fine with that. . . . [E.V.
     and Emma] both met up with [Appellant] at Borough Park in the
     afternoon. . . . [After about an hour, Appellant] told Emma to
     leave. E.V. testified that [Appellant] was yelling at Emma to go,
     and that Emma got up and hid behind a tree for a bit, and then
     eventually left. Before Emma left, she told E.V. she did not want
     to leave her with him because she did not trust [Appellant] or
     know much about him. [Appellant] and E.V. were behind a
     dumpster and, after Emma walked away, the two of them started
     kissing. [Appellant] grabbed E.V.’s “butt,” tried to unzip her
     pants, and wanted to unzip her jacket so [he] could see her
     “boobs.” . . . E.V. testified that she was confused, did not know
     what was going on, and that she had never been in a situation
     with a guy like that. She pushed him away when he tried to get
     in her pants. He then pulled down his own pants and put E.V.’s
     hand on his penis and had her stroke it. E.V. testified that she
     removed her hand and looked at the ground because she was
     upset. She told [Appellant] she was upset, and he asked if it [was]
     due to their age difference. She said yes and started to walk
     away. She realized she had his phone in her pocket so she walked
     back, gave it to him, and then started running home. . . .

     . . . At some point later that summer, E.V. saw something on
     Facebook that led her to believe that [Appellant] was [twenty-
     one] years old, not [seventeen], as he had stated. . . . [She]
     testified that she deleted [the Facebook messages between her
     and Appellant] right after the incident behind the dumpster.

(Trial Court Opinion, 4/05/18, at 1-3) (record citations omitted). Two years

later, E.V reported the incident to her high school guidance counselor, when




                                    -2-
J-S45036-18



she became concerned after seeing Appellant walking with a girl who appeared

young. (See id. at 4).

       At trial, Corporal Eugene Spencer, of the Hummelstown Borough Police

Department, testified that he interviewed Emma and investigated the incident.

As part of his investigation, he attempted to obtain deleted Facebook

messages between E.V. and Appellant, but his search warrant did not recover

any messages. Corporal Spencer testified that search warrants on Facebook

do not always produce the results you are specifically looking for. (See N.T.

Trial, 9/12/17, at 90-93).         Corporal Spencer discovered that Appellant’s

birthday was October 6, 1992, meaning that he was twenty-one years old

during the summer of 2014, when the incident occurred. (See id. at 94).

       On September 13, 2017, after a three-day trial, the jury convicted

Appellant on all counts. On December 11, 2017, the trial court sentenced

Appellant to not less than eight and one-half nor more than twenty-three

months of incarceration, followed by six years of probation. Appellant filed a

timely post-sentence motion, challenging the weight of the evidence to

support his conviction of unlawful contact with a minor and corruption of a

minor. The trial court denied Appellant’s motion on December 27, 2017. This

timely appeal followed.2

       Appellant raises three questions on appeal.

____________________________________________


2 Pursuant to the trial court’s order, Appellant filed his concise statement of
errors complained of on appeal on February 9, 2018. The trial court entered
its opinion on April 5, 2018. See Pa.R.A.P. 1925.

                                           -3-
J-S45036-18


      1. Did the trial court err[] in denying Appellant’s post-sentence
         motion contending the sufficiency of the evidence and
         testimony used to convict the Appellant of Count one (1),
         indecent assault (18 Pa.C.S.[A.] § 3126(a)(8)), in that no
         contact, as defined in the statute, occurred. And where the
         testimony of the affiant showed there was no communication
         between the Appellant and the complaining witness to
         corroborate the complaining witness’s testimony?

      2. Whether the trial court abused its discretion in denying
         Appellant’s post-sentence motion because the jury verdict was
         so contrary to the weight of the evidence as to shock one’s
         sense of justice where the Commonwealth failed to prove
         beyond a reasonable doubt that the Appellant had any contact
         with the complaining witness?

      3. Did the trial court abuse its discretion in denying Appellant’s
         post-sentence motion where the verdict was against the weight
         of the evidence as to shock one’s sense of justice where the
         Commonwealth failed to prove beyond a reasonable doubt that
         Appellant corrupted the morals of a minor?

(Appellant’s Brief, at 5) (most capitalization and emphasis omitted).

      Our standard of review for a challenge to the sufficiency of the evidence

is well settled.

            When reviewing challenges to the sufficiency of the
      evidence, we evaluate the record in the light most favorable to
      the Commonwealth as verdict winner, giving the prosecution the
      benefit of all reasonable inferences to be drawn from the evidence.
      Evidence will be deemed sufficient to support the verdict when it
      establishes each material element of the crime charged and the
      commission thereof by the accused, beyond a reasonable doubt.
      However, the Commonwealth need not establish guilt to a
      mathematical certainty, and it may sustain its burden by means
      of wholly circumstantial evidence. In addition, this Court may not
      substitute its judgment for that of the factfinder, and where the
      record contains support for the convictions, they may not be
      disturbed. Lastly, we note that the finder of fact is free to believe
      some, all, or none of the evidence presented.




                                      -4-
J-S45036-18



Commonwealth v. Smith, 146 A.3d 257, 261-62 (Pa. Super. 2016)

(citations and quotation marks omitted).

       In his first issue, Appellant challenges the sufficiency of the evidence to

support his indecent assault and unlawful contact with a minor conviction.

(See Appellant’s Brief, at 15-23). Specifically, he claims that, with respect to

his indecent assault conviction, the evidence was not sufficient because there

was no physical evidence, no Facebook messages were uncovered as a result

of the subpoena, and the testimony between Emma and E.V. was inconsistent,

thus E.V. lacked credibility.3 (See id. at 16-20). With respect to his unlawful

contact with a minor conviction, he claims that the evidence did not support

that he contacted the victim for the purpose of engaging in a prohibited

activity. (See id. at 20-23). We disagree.

       Appellant was convicted of indecent assault, which is defined as follows:

       (a)    Offense defined.—A person is guilty of indecent assault if
              the person has indecent contact with the complainant,
              causes the complainant to have indecent contact with the
              person or intentionally causes the complainant to come into
              contact with seminal fluid, urine or feces for the purpose of
              arousing sexual desire in the person or the complainant and:

____________________________________________


3 Initially, we observe that a claim that relies solely on a credibility based
argument challenges the weight, not the sufficiency, of the evidence. See
Commonwealth v. Wilson, 825 A.2d 710, 713-14 (Pa. Super. 2003). Thus,
Appellant’s challenges to E.V.’s credibility raise a weight of the evidence claim,
which is waived for for failure to raise it first before the trial court. See
Pa.R.Crim.P. 607; Wilson, supra at 714; (see also Post-Sentence Motion,
12/20/17, at 2 (seeking new trial for unlawful contact with minor and
corruption of minor charges only)).



                                           -5-
J-S45036-18



                                    *    *    *
               (8) the complainant is less than 16 years of age and
               the person is four or more years older than the
               complainant and the complainant and the person are
               not married to each other.

18 Pa.C.S.A. § 3126(a)(8).

      It is well settled that, “the uncorroborated testimony of the complaining

witness   is    sufficient   to   convict    a    defendant   of   sexual   offenses.”

Commonwealth v. Castelhun, 889 A.2d 1228, 1232 (Pa. Super. 2005)

(citation omitted).

      Here, E.V. testified at trial that Appellant grabbed her “butt,” tried to

unbutton her pants and wanted her to unzip her jacket so that he could see

her boobs. (See N.T. Trial, 9/11/17, at 35). In addition, she testified that he

“pulled down his pants and then put [E.V.’s] hand on his penis.” (Id. at 36).

      Upon review we conclude that, viewing the evidence in the light most

favorable to the Commonwealth, the evidence was sufficient for the jury, who

was free to believe some, all, or none of the evidence presented, to establish

that Appellant had indecent contact with E.V., who was under the age of

sixteen at the time.     See Smith, supra at 261-62; Castelhun, supra at

1232. Thus, Appellant’s challenge to the sufficiency of the evidence to support

his indecent assault conviction is meritless.

      Next, Appellant claims that the evidence was insufficient to support his

unlawful contact with a minor conviction.

      § 6318. Unlawful contact with minor



                                            -6-
J-S45036-18


       (a) Offense defined.—A person commits an offense if he is
       intentionally in contact with a minor, or a law enforcement officer
       acting in the performance of his duties who has assumed the
       identity of a minor, for the purpose of engaging in an activity
       prohibited under any of the following, and either the person
       initiating the contact or the person being contacted is within this
       Commonwealth:

              (1) Any of the offenses enumerated in Chapter 31
              (relating to sexual offenses).

18 Pa.C.S.A. § 6318(a)(1).

       In the instant case, E.V. testified that Appellant contacted her via

Facebook messages, and twice made plans to meet her at Borough Park,

where he assaulted her. (See N.T. Trial, at 22-23, 25, 27-29, 35-37). The

trial court explained that “[v]iewing the evidence in the light most favorable

to the Commonwealth, there was ample testimony presented that [Appellant]

contacted E.V. via Facebook messages for the purpose of engaging in a sexual

offense; in this case, indecent assault.” (Trial Ct. Op., at 8).

       Upon review, we conclude that Appellant’s challenge to the sufficiency

of the evidence to support his unlawful contact conviction is meritless. See

Smith, supra at 261-62; Castelhun, supra at 1232. Accordingly, because

the evidence was sufficient to support Appellant’s conviction of indecent

assault and unlawful contact, Appellant’s first issue does not merit relief.

       In his second and third issues,4 Appellant challenges the weight of the

evidence to support his conviction of unlawful contact with a minor, and

corruption of a minor. (See Appellant’s Brief, at 23-26). He claims that based
____________________________________________


4  Because they both concern the weight of the evidence, for ease of
disposition, we discuss Appellant’s second and third issues together.

                                           -7-
J-S45036-18



on a lack of corroborating Facebook messages, and inconsistent evidence,

E.V.’s testimony alone was insufficient. (See id.). We disagree.

           When considering challenges to the weight of the evidence,
     we apply the following precepts. The weight of the evidence is
     exclusively for the finder of fact, who is free to believe all, none
     or some of the evidence and to determine the credibility of the
     witnesses. Resolving contradictory testimony and questions of
     credibility are matters for the finder of fact. It is well-settled that
     we cannot substitute our judgment for that of the trier of fact.

           Moreover, Appellate review of a weight claim is a review of
     the exercise of discretion, not the underlying question of whether
     the verdict is against the weight of the evidence. Because the trial
     judge has had the opportunity to hear and see the evidence
     presented, an appellate court will give the gravest consideration
     to the findings and reasons advanced by the trial judge when
     reviewing a trial court’s determination that the verdict is [or is
     not] against the weight of the evidence. One of the least
     assailable reasons for granting or denying a new trial is the lower
     court’s conviction that the verdict was or was not against the
     weight of the evidence and that a new trial should be granted in
     the interest of justice.

           Furthermore, in order for a defendant to prevail on a
     challenge to the weight of the evidence, the evidence must be so
     tenuous, vague and uncertain that the verdict shocks the
     conscience of the court.

Commonwealth v. Miller, 172 A.3d 632, 642-43 (Pa. Super. 2017), appeal

denied, 183 A.3d 970 (Pa. 2018) (citations and quotation marks omitted).

     In the instant case, the trial court denied Appellant’s weight of the

evidence claims. It explained that

           [h]ere, the jury found credible evidence that [Appellant] had
     contact with E.V. Again, there was ample testimony to prove that
     there was contact via social media, verbal contact, and physical
     contact between the two. The jury also concluded that there was
     credible testimony supporting the fact that [Appellant’s] course of
     conduct corrupted the morals of E.V. . . . . The verdict was not so


                                      -8-
J-S45036-18


      contrary to the evidence as to shock the [c]ourt’s conscience. The
      weight of the evidence claim was properly denied.

(Trial Ct. Op., at 9).

      Upon review, we decline Appellant’s invitation to reweigh the evidence

in this matter, and conclude that the trial court did not abuse its discretion in

denying his weight of the evidence challenge. See Miller, supra at 642-43.

Appellant’s second and third issues do not merit relief.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/03/2018




                                      -9-